By the Court.
All the cases from our sister States, wfyere the Courts have decided they have no jurisdiction, are actions brought to enforce the pmal laws of the United States — no Court has refused the aid of the laws of the State, in collecting a debt due to the United States, founded merely on contract. *148in such a case the objections to enforcing a penal law of a different government do not exist.
Pierpont, for plaintiff.
Langdon, for defendants,
Judgment — That the Court have jurisdiction.